MEMORANDUM **
In appeal number 05-50184, Cayetano Plazo appeals from the 46-month sentence imposed following his guilty-plea convic-. tion for conspiracy to commit bank fraud, access device fraud and to possess stolen mail, in violation of 18 U.S.C. § 371.
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*651Plazo contends that his sentence violated due process and the Ex Post Facto Clause because United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), made it possible for the district court to sentence him above the mandatory Guidelines range in place when he committed his ciime. This argument is foreclosed by United States v. Dupas, 419 F.3d 916, 920-21 (9th Cir.2005).
Plazo’s motion for voluntary dismissal of this appeal, filed on December 18, 2006, is denied.
In appeal No. 05-50623, Reynaldo Cabellon appeals from his guilty-plea conviction and 46-month sentence imposed for conspiracy to commit bank fraud, access device fraud and possess stolen mail, all in violation of 18 U.S.C. § 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Cabellon has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we grant counsel’s motion to withdraw and affirm the district court’s judgment.
Appeal No. 05-50184 is AFFIRMED.
Appeal No. 05-50623 is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.